EXHIBIT 10.1

 



Effective date: 3 December 2014

 

This Schedule replaces the Schedule to the Agreement for the Purchase of Debts
entered into between HSBC Invoice Finance (UK) Limited and Lakeland Industries
Europe Limited 04500660 on 19 August 2014. This replacement is made under
Condition 29 (Variations) of the Standard Terms and Conditions that are part of
that agreement

 

THE SCHEDULE

 

1.Client particulars

 

Nature of businessWholesale of safety clothing

 

Principal place of businessJet Park 2, 244 Main Road, Newport, East Yorkshire,
HU15 2RP

 

 

 

2.Product(s) selected

 

FinanceYes

 

Credit ManagementYes

 

Credit ProtectionYes

 

 

 

3.Commercial terms

 

Approved Countries(a) United Kingdom, Ireland, the Isle of Man and the Channel
Islands

 

(b)Abu Dhabi (UAE), Ajman (UAE), American Samoa, Andorra, Anguilla, Australia,
Austria, Bahamas, Belgium, Bermuda, Brazil, British Indian Ocean Territory,
Brunei, Canada, Cayman Islands, Chile, China, Cyprus, Czech Republic, Denmark,
Dubai (UAE), Estonia, Falkland Isles, Faroe Islands, Finland, France, French
Guiana, French Polynesia, French Southern Territories, Fujairah (UAE), Germany,
Gibraltar, Greece, Greenland, Guadeloupe, Guam, Hong Kong, Israel, Italy, Japan,
Kuwait, Liechtenstein, Luxembourg, Macau, Malaysia, Malta, Martinique,
Mauritius, Mayotte, Mexico, Monaco, Montserrat, Netherlands, New Caledonia, New
Zealand, Norway, Northern Mariana Is., Oman, Peru, Poland, Portugal (Madeira),
Portugal, Puerto Rico, Qatar, Ras Al-Khaimah (UAE), Reunion, Saint Helena,
Sharjah (UAE), Saudi Arabia, St Pierre & Miquelon, San Marino, Singapore,
Slovakia, Slovenia, South Africa, South Korea, Spain (Canary Islands), Spain,
Sweden, Switzerland, Taiwan, Trinidad & Tobago, Turks & Caicos Islands, Umm
Al-Qaiwain (UAE), United Arab Emirates, United States of America, US Minor
Outlying Islands, Vatican City State, Virgin Islands (US & British) and Wallis &
Futuna Islands.

 



(c)Bosnia, Hungary, Lithuania, Montenegro, Morocco, Romania, Serbia & Turkey

 

 



Page 1

 

 





 



Automatic Funding LimitUnited Kingdom, Ireland, the Isle of Man and the Channel
Islands: £ 50,000

 

Other countries: £ 50,000

 

Client to give notice of assignment to CustomersYes

 

 

Commencement Date30 January 2013

 

Concentration Percentage40 per cent

 

Debtor CurrenciesSterling and Euro

 

Debt Turn TargetUnited Kingdom, Ireland, the Isle of Man and the Channel
Islands: 90 days

 

Other countries: 90 days

 

Facility Limit£ 1,500,000

 

LawEnglish law governs this Agreement

 

Minimum Period12 Months

 

Non-Notifiable DebtThe following are additional categories of Non-Notifiable
Debt:

 

Debts arising from contracts of sale entered into with your customer Elite
Supplies Limited (registration number 06309981) and PPG Clothing Limited
(SC386962)

 

 

Notice Period3 Months

 

Prepayment CurrenciesSterling and Euro

 

Prepayment Percentage90 per cent

 

Reduction PercentageN/A

 

Standard Payment TermsUnited Kingdom, Ireland, the Isle of Man and the Channel
Islands: Not exceeding net 60 days from date of invoice

 

Other countries: Not exceeding net 90 days from date of invoice

 

4.Pricing

 

Allowance Margin2.50 per cent

 

Arrangement FeeN/A

 

Discounting Margin3.00 per cent

 

Facility Review FeeNil

 

Other feesFees will be payable for:

 

(a) any variation to the terms of this Agreement;

 

 



Page2

 

 

 





(b) the release of any Security Interest;

 

(c) new Security Interests to be granted to HIF or any third party.

 

Service ChargeFor Approved Countries listed in paragraphs (a), (b) & (c) 0.900
per cent of the Notified value of each Debt, subject to a minimum of £ 42,500
per annum calculated in respect of each period of one year starting on the first
day of the month following the Commencement Date and each anniversary thereafter

 

5.Credit Protection

 

Automatic Credit Protection LimitUnited Kingdom, Ireland, the Isle of Man and
the Channel Islands: £ 3,000

 

Other countries: N/A

 

 

Credit Protection PercentageUnited Kingdom, Ireland, the Isle of Man and the
Channel Islands: 100 per cent

 

Other countries: 90 per cent

 

First LossUnited Kingdom, Ireland, the Isle of Man and the Channel Islands: £
1,000

 

Other countries: £ 1,000

 

Unprotected Debts at the Commencement DateAt the Commencement Date any Debt
which is unpaid 60 days or more after the due date for payment and any other
Debts of the same Customer

 

 

 

6.Covenants

 

Debt Turn CovenantN/A

 

Dilution PercentageN/A

 

Dispute PercentageN/A

 

Tangible Net Worth CovenantN/A



 



The covenants listed above shall be tested at the following times:

 

Testing Day

 

Debt TurnFinal day of each calendar month

 

Dilution PercentageFinal day of each calendar month

 

Dispute PercentageFinal day of each calendar month

 



Page 3

 

 

 



7.Special terms

 

(a)In addition to the undertakings given by the Client in Condition 17, the
Client also undertakes:

(i)To ensure that:

(A)where necessary, the Client and/or the Customer possess all licences required
to export/import the relevant goods; and

(B)the Client and the Customer comply with all laws and/or regulations
applicable to the import or export of the relevant goods including, but not
limited to, any exchange control regulations; and

(ii)To provide HIF, each year, with a declaration (“Annual Declaration”) of the
Client’s total sales to Customers located in each Approved Country in a form
specified by HIF, for the period of 12 months (or part thereof) ending 31 March
(or for such other period as HIF may specify from time to time). Such
declaration to be supplied to HIF within 30 days of the end of the relevant
period.

 

(b)Where a Credit Protection Limit is expressed in a currency other than that in
which the Debt payable by the relevant Customer is expressed and/or the currency
in which the purchase price is payable, then for the purposes of calculating any
amount payable by HIF to the Client under the provisions of Condition 11.6, the
Spot Rate of Exchange on the date of payment shall be used. Any gains or losses,
resulting from fluctuation in exchange rates will be for the account of the
Client.

 

(c)HIF will not provide Credit Protection in respect of any particular Debt if:

(i)the Debt arose after any expiry date notified by HIF to the Client in respect
of the relevant Credit Protection Limit; or

(ii)there has been any breach by the Client of any term specified by HIF as
being a condition of its approval of the relevant Credit Protection Limit

 

The provisions of this special term are in addition to, and not in replacement
of, the provisions of Condition 11.4.

 

(d)For the purposes of Condition 11.4 (f) events of “force majeure” shall
include

 

(i)the ionising, radioactive, toxic, explosive or other hazardous or
contaminating properties or effects of any explosive nuclear assembly or
component thereto, nuclear fuel, combustion or waste; and



(ii)where goods are to be despatched to, or payment is to be made from, a
country other than that in which the Customer is located, any event preventing
or delaying the issue of a remittance from such third country.

 

HSBC Invoice Finance (UK) Limited is, at the date of this Agreement, a member of
the Asset Based Finance Association (“ABFA”) and abides by its terms of
membership. Under its Memorandum of Association, publicly filed at Companies
House, ABFA is not a public regulatory authority and has no financial or other
responsibility to anyone arising out of the actions and dealings of its members.
The ABFA has provided and/or will provide a Code of Conduct, guidance and a
complaints procedure each of which can be viewed on its website at
www.ABFA.org.uk.

 

 



Page 4

 

 

 

 

